     Case 2:12-cv-00601-ROS Document 3842 Filed 12/28/20 Page 1 of 13



 1   Daniel P. Struck, Bar No. 012377
     Rachel Love, Bar No. 019881
 2   Timothy J. Bojanowski, Bar No. 022126
     Nicholas D. Acedo, Bar No. 021644
 3   STRUCK LOVE BOJANOWSKI & ACEDO, PLC
     3100 West Ray Road, Suite 300
 4   Chandler, Arizona 85226
     Telephone: (480) 420-1600
 5   Fax: (480) 420-1695
     dstruck@strucklove.com
 6   rlove@strucklove.com
     tbojanowski@strucklove.com
 7   nacedo@strucklove.com
 8   Attorneys for Defendants
 9                             UNITED STATES DISTRICT COURT
10                                 DISTRICT OF ARIZONA

11   Victor Parsons, et al., on behalf of themselves       NO. 2:12-cv-00601-PHX-ROS
     and all others similarly situated; and Arizona
12   Center for Disability Law,
                                             Plaintiffs,
13                  v.                                     DEFENDANTS’ MONTHLY
                                                           STATUS REPORT REGARDING
14   David Shinn, Director, Arizona Department of          CURRENT PERCENTAGE
     Corrections; and Richard Pratt, Interim               COMPLIANCE RATES
15   Division Director, Division of Health Services,       PURSUANT TO COURT ORDER
     Arizona Department of Corrections, in their           [DKT. 1678]
16   official capacities,
                                         Defendants.
17
             The following status report provides the October 2020 CGAR results for the
18
     following Health Care Performance Measures (“HCPM”) that are before this Court: 11,
19
     13, 14, 15, 23, 24, 35, 37, 39, 40, 42, 44, 45, 46, 47, 49, 50, 51, 52, 55, 66, 67, 72, 74, 80,
20
     85, 91, 92, 93, 94, 97, and 98. (Docs. 1583, 1709, 2030, 2403, 2764, 3020, 3574.)
21
             HCPM No. 11: Newly prescribed provider-ordered formulary medications will be
22
     provided to the inmate within 2 business days after prescribed or on the same day if
23
     prescribed STAT. (Eyman, Florence, Lewis, Tucson, Winslow, Yuma)
24
     Prison Complex       October 2020
25
     Eyman                92%
26
     Florence             96%
27
     Lewis                90%
28
     Case 2:12-cv-00601-ROS Document 3842 Filed 12/28/20 Page 2 of 13



 1
     Tucson              95%
 2
     Winslow             96%
 3
     Yuma                88%
 4
             HCPM No. 13: Chronic and psychotropic medication renewals will be completed
 5
     in a manner such that there is no interruption or lapse in medication. (Douglas, Eyman,
 6
     Florence, Lewis, Perryville, Tucson, Yuma)
 7
 8   Prison Complex      October 2020

 9   Douglas             97%

10   Eyman               76%

11   Florence            74%

12   Lewis               70%

13   Perryville          86%

14   Tucson              94%

15   Yuma                70%

16           HCPM No. 14: Any refill for a chronic care or psychotropic medication that is

17   requested by a prisoner between three and seven business days prior to the prescription

18   running out will be completed in a manner such that there is no interruption or lapse in

19   medication. (Douglas, Eyman, Florence, Lewis, Perryville, Tucson, Yuma)

20   Prison Complex      October 2020
21   Douglas             100%
22   Eyman               93%
23   Florence            94%
24
     Lewis               100%
25
     Perryville          98%
26
     Tucson              98%
27
     Yuma                95%
28
                                                  2
     Case 2:12-cv-00601-ROS Document 3842 Filed 12/28/20 Page 3 of 13



 1           HCPM No. 15: Inmates who refuse prescribed medication (or no show) will be
 2   counseled by a qualified health care provider (QHCP) after three consecutive refusals.
 3   (Eyman, Florence, Lewis)
 4
     Prison Complex     October 2020
 5
     Eyman              94%
 6
     Florence           88%
 7
     Lewis              98%
 8
             HCPM No. 23: Automated External Defibrillators (AEDs) will be maintained
 9
     and readily accessible to Health Care Staff. (Lewis)
10
11   Prison Complex     October 2020
12   Lewis              90%
13           HCPM No. 24: Emergency medical response bags are checked daily, inventoried
14   monthly, and contain all required essential items. (Eyman, Florence, Lewis, Phoenix,
15   Yuma)
16
     Prison Complex     October 2020
17
     Eyman              100%
18
     Florence           100%
19
20   Lewis              100%

21   Phoenix            100%

22   Yuma               100%

23           HCPM No. 35: All inmate medications (KOP and DOT) will be transferred with

24   and provided to the inmate or otherwise provided at the receiving prison without

25   interruption. (Eyman, Florence, Lewis, Phoenix, Tucson)

26   Prison Complex     October 2020
27   Eyman              93%
28
                                                3
     Case 2:12-cv-00601-ROS Document 3842 Filed 12/28/20 Page 4 of 13



 1
     Florence            92%
 2
     Lewis               91%
 3
     Phoenix             N/A
 4
     Tucson              90%
 5
             HCPM No. 37: Sick call inmates will be seen by an RN within 24 hours after an
 6
     HNR is received (or immediately if identified with an emergent need, or on the same day if
 7
     identified as having an urgent need). (Eyman, Florence, Lewis, Tucson, Winslow, Yuma)
 8
 9   Prison Complex      October 2020

10   Eyman               96%

11   Florence            93%

12   Lewis               91%

13   Tucson              92%

14   Winslow             93%

15   Yuma                96%

16           HCPM No. 39:       Routine provider referrals will be addressed by a Medical

17   Provider and referrals requiring a scheduled provider appointment will be seen within 14

18   calendar days of the referral. (Eyman, Florence, Lewis, Perryville, Tucson, Yuma)

19   Prison Complex      October 2020
20   Eyman               98%
21   Florence            100%
22   Lewis               99%
23
     Perryville          96%
24
     Tucson              99%
25
     Yuma                96%
26
             HCPM No. 40: Urgent provider referrals are seen by a Medical Provider within
27
     24 hours of the referral. (Eyman, Florence, Tucson)
28
                                                 4
     Case 2:12-cv-00601-ROS Document 3842 Filed 12/28/20 Page 5 of 13



 1
     Prison Complex      October 2020
 2
     Eyman               100%
 3
     Florence            N/A
 4
     Tucson              100%
 5
             HCPM No. 42: A follow-up sick call encounter will occur within the time frame
 6
     specified by the Medical or Mental Health Provider. (Eyman, Florence, Lewis, Perryville)
 7
 8   Prison Complex      October 2020
 9   Eyman               96%
10   Florence            96%
11   Lewis               98%
12   Perryville          95%
13
             HCPM No. 44: Inmates returning from an inpatient hospital stay or ER transport
14
     with discharge recommendations from the hospital shall have the hospital’s treatment
15
     recommendations reviewed and acted upon by a medical provider within 24 hours.
16
     (Eyman, Florence, Lewis, Phoenix, Tucson, Winslow)
17
     Prison Complex      October 2020
18
     Eyman               63%
19
     Florence            85%
20
     Lewis               83%
21
22   Phoenix             100%

23   Tucson              64%

24   Winslow             67%

25
26
27
28
                                                5
     Case 2:12-cv-00601-ROS Document 3842 Filed 12/28/20 Page 6 of 13



 1           HCPM No. 45: On-site diagnostic services will be provided the same day if
 2   ordered STAT or urgent, or within 14 calendar days if routine. (Lewis, Tucson)
 3
     Prison Complex      October 2020
 4
     Lewis               92%
 5
     Tucson              98%
 6
             HCPM No. 46: A medical provider will review the diagnostic report, including
 7
     pathology reports, and act upon reports with abnormal values within five calendar days of
 8
     receiving the report at the prison. (Douglas, Eyman, Florence, Lewis, Perryville, Phoenix,
 9
     Tucson, Yuma)
10
     Prison Complex      October 2020
11
     Douglas             95%
12
     Eyman               90%
13
     Florence            92%
14
     Lewis               97%
15
     Perryville          98%
16
     Phoenix             98%
17
18   Tucson              93%

19   Yuma                86%

20           HCPM No. 47: A Medical Provider will communicate the results of the diagnostic

21   study to the inmate upon request and within seven calendar days of the date of the

22   request. (Douglas, Eyman, Florence, Lewis, Perryville, Phoenix, Safford, Tucson,

23   Winslow, Yuma)

24   Prison Complex      October 2020
25   Douglas             100%
26   Eyman               83%
27   Florence            92%
28
                                                 6
     Case 2:12-cv-00601-ROS Document 3842 Filed 12/28/20 Page 7 of 13



 1
     Lewis               97%
 2
     Perryville          90%
 3
     Phoenix             100%
 4
     Safford             88%
 5
     Tucson              94%
 6
     Winslow             N/A
 7
     Yuma                97%
 8
             HCPM No. 49: Patients for whom a provider’s request for specialty services is
 9
     denied are told of the denial by a Medical Provider at the patient’s next scheduled
10
     appointment, no more than thirty (30) days after the denial, and the Provider documents
11
     in the patient’s medical record the Provider’s follow-up to the denial. (Douglas, Eyman,
12
     Florence, Perryville, Phoenix, Tucson)
13
14   Prison Complex      October 2020
15   Douglas             100%
16   Eyman               100%
17   Florence            100%
18   Perryville          100%
19   Phoenix             N/A
20   Tucson              100%
21           HCPM No. 50: Urgent specialty consultations and urgent specialty diagnostic
22   services will be scheduled and completed within 30 calendar days of the consultation
23   being requested by the provider. (Florence, Perryville, Tucson)
24
     Prison Complex      October 2020
25
     Florence            74%
26
     Perryville          86%
27
     Tucson              68%
28
                                                 7
     Case 2:12-cv-00601-ROS Document 3842 Filed 12/28/20 Page 8 of 13



 1           HCPM No. 51: Routine specialty consultations will be scheduled and completed
 2   within 60 calendar days of the consultation being requested by the provider. (Douglas,
 3   Eyman, Florence, Perryville, Tucson, Yuma)
 4
     Prison Complex      October 2020
 5
     Douglas             100%
 6
     Eyman               74%
 7
     Florence            74%
 8
     Perryville          85%
 9
     Tucson              81%
10
     Yuma                82%
11
             HCPM No. 52: Specialty Consultation reports will be reviewed and acted on by a
12
     Provider within seven calendar days of receiving the report. (Eyman, Florence, Lewis,
13
     Perryville, Phoenix, Tucson)
14
     Prison Complex      October 2020
15
     Eyman               90%
16
     Florence            87%
17
18   Lewis               97%

19   Perryville          90%

20   Phoenix             100%

21   Tucson              92%

22           HCPM No. 55: Disease management guidelines will be implemented for chronic

23   diseases. (Eyman)

24
     Prison Complex      October 2020
25
     Eyman               86%
26
27
28
                                                8
     Case 2:12-cv-00601-ROS Document 3842 Filed 12/28/20 Page 9 of 13



 1           HCPM No. 66: In an IPC, medical provider encounters will occur at a minimum
 2   every 72 hours. (Florence, Lewis, Tucson)
 3
     Prison Complex      October 2020
 4
     Florence            100%
 5
     Lewis               99%
 6
     Tucson              93%
 7
             HCPM No. 67: In an IPC, Registered nurses will conduct and document an
 8
     assessment at least once every shift. Graveyard shift assessments can be welfare checks.
 9
     (Florence, Lewis, Tucson)
10
11   Prison Complex      October 2020

12   Florence            91%

13   Lewis               85%

14   Tucson              89%
15           HCPM No. 72: Inmates who refuse prescribed diets for more than 3 consecutive
16   days will receive follow-up nutritional counseling by a QHCP. (Eyman)
17
     Prison Complex      October 2020
18
     Eyman               N/A
19
             HCPM No. 74: All female prisoners shall be seen by a licensed mental health
20
     clinician within five working days of return from a hospital post-partum. (Perryville)
21
22   Prison Complex      October 2020

23   Perryville          N/A

24           HCPM No. 80: MH-3A prisoners shall be seen a minimum of every 30 days by a

25   mental health clinician. (Lewis, Tucson)

26   Prison Complex      October 2020
27   Lewis               95%
28
                                                 9
     Case 2:12-cv-00601-ROS Document 3842 Filed 12/28/20 Page 10 of 13



 1
     Tucson              94%
 2
             HCPM No. 85: MH-3D prisoners shall be seen by a mental health provider
 3
     within 30 days of discontinuing medications.       (Eyman, Florence, Lewis, Perryville,
 4
     Tucson, Yuma)
 5
     Prison Complex      October 2020
 6
 7   Eyman               100%

 8   Florence            100%

 9   Lewis               95%

10   Perryville          95%

11   Tucson              98%

12   Yuma                100%

13           HCPM No. 91: MH-5 prisoners who are actively psychotic or actively suicidal

14   shall be seen by a mental health clinician or mental health provider daily. (Phoenix)

15
     Prison Complex      October 2020
16
     Phoenix             100%
17
             HCPM No. 92: MH-3 and above prisoners who are housed in a maximum custody
18
     shall be seen by a mental health clinician for a 1:1 or group session a minimum of every
19
     30 days. (Eyman, Florence, Lewis, Perryville, Tucson)
20
     Prison Complex      October 2020
21
     Eyman               100%
22
23   Florence            85%

24   Lewis               90%

25   Perryville          N/A

26   Tucson              N/A

27
28
                                                10
     Case 2:12-cv-00601-ROS Document 3842 Filed 12/28/20 Page 11 of 13



 1           HCPM No. 93: Mental Health staff (not to include LPNs) shall make weekly
 2   rounds of all MH-3 and above prisoners who are housed in maximum custody. (Eyman,
 3   Florence, Lewis, Tucson)
 4
     Prison Complex     October 2020
 5
     Eyman              99%
 6
     Florence           100%
 7
     Lewis              100%
 8
     Tucson             N/A
 9
             HCPM No. 94: All prisoners on a suicide or mental health watch shall be seen
10
     daily by a licensed mental health clinician or, on weekends or holidays, by a registered
11
     nurse. (Eyman, Florence, Perryville, Phoenix, Tucson)
12
     Prison Complex     October 2020
13
     Eyman              97%
14
     Florence           88%
15
     Perryville         96%
16
     Phoenix            100%
17
18   Tucson             98%

19           HCPM No. 97: A mental health provider treating a prisoner via telepsychiatry

20   shall be provided, in advance of the telepsychiatry session, the prisoner’s intake

21   assessment, most recent mental health treatment plan, laboratory reports (if applicable),

22   physician orders, problem list, and progress notes from the prisoner’s two most recent

23   contacts with a mental health provider. (Phoenix)

24
     Prison Complex     October 2020
25
     Phoenix            N/A
26
27
28
                                                11
     Case 2:12-cv-00601-ROS Document 3842 Filed 12/28/20 Page 12 of 13



 1           HCPM No. 98: Mental Health HNRs shall be responded to within timeframes set
 2   forth in the Mental Health Technical Manual (MHTM) (rev. 4/18/14), Chapter 2, section
 3   5.0. (Douglas, Eyman, Florence, Lewis, Winslow)
 4
     Prison Complex     October 2020
 5
     Douglas            100%
 6
     Eyman              91%
 7
     Florence           79%
 8
     Lewis              96%
 9
     Winslow            100%
10
                   DATED this 28th day of December 2020.
11
                                            STRUCK LOVE BOJANOWSKI & ACEDO, PLC
12
13
                                            By /s/Timothy J. Bojanowski
14                                             Daniel P. Struck
                                               Rachel Love
15                                             Timothy J. Bojanowski
                                               Nicholas D. Acedo
16                                             3100 West Ray Road, Suite 300
                                               Chandler, Arizona 85226
17
                                                Attorneys for Defendants
18
19
20
21
22
23
24
25
26
27
28
                                              12
     Case 2:12-cv-00601-ROS Document 3842 Filed 12/28/20 Page 13 of 13



 1                              CERTIFICATE OF SERVICE
 2          I hereby certify that on December 28, 2020, I electronically transmitted the
     attached document to the Clerk's Office using the CM/ECF System for filing and
 3   transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
 4   Alison Hardy:          ahardy@prisonlaw.com
 5   Amelia M. Gerlicher:   agerlicher@perkinscoie.com;docketPHX@perkinscoie.com,
                            kleach@perkinscoie.com
 6
     Asim Varma:            avarma@azdisabilitylaw.org; emyers@azdisabilitylaw.org;
 7                          phxadmin@azdisabilitylaw.org
 8   Corene T. Kendrick:    ckendrick@aclu.org
 9   Daniel Clayton Barr:   DBarr@perkinscoie.com; docketphx@perkinscoie.com;
                            sneilson@perkinscoie.com
10
     David Cyrus Fathi:     dfathi@npp-aclu.org; astamm@aclu.org;hkrase@npp-aclu.org
11
     Donald Specter:        dspecter@prisonlaw.com
12
     John Howard Gray:      jhgray@perkinscoie.com; slawson@perkinscoie.com
13
     Jose de Jesus Rico:    jrico@azdisabilitylaw.org
14
     Maya Abela             mabela@azdisabilitylaw.org
15
     Rose Daly-Rooney:      rdalyrooney@azdisabilitylaw.org
16
     Sara Norman:           snorman@prisonlaw.com
17
     Rita K. Lomio:         rlomio@prisonlaw.com
18
     Eunice Cho             ECho@aclu.org
19
     Jared G. Keenan        jkeenan@acluaz.org
20
     Casey Arellano         carellano@acluaz.org
21
     Maria V. Morris        mmorris@aclu.org
22
23         I hereby certify that on this same date, I served the attached document by U.S.
     Mail, postage prepaid, on the following, who is not a registered participant of the
24   CM/ECF System:
25         N/A
26                                          /s/Timothy J. Bojanowski
27
28
                                               13
